Citation Nr: 1225955	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to service connection for a genitourinary disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2008 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board.  He failed to report for such hearing scheduled in February 2011.  The case was before the Board in April 2011, when it was remanded for further development.  The Veterans Law Judge who remanded the case in April 2011 has since retired, and the case has been reassigned to the undersigned.

The Veteran had filed a claim of service connection for "gonorrhea".  Based on notations of penile lesions and balanitis in the record  of the issue was recharacterized in the April 2011 remand as one of service connection for a genitourinary disorder. 

The issue of service connection for a genitourinary disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A chronic left eye disability is not shown at any time during the pendency of this claim.   

2.  Varicose veins were not manifested in, and are not shown to be related to, the Veteran's service.  





CONCLUSIONS OF LAW

1.  Service connection for a left eye disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2011). 

2.  Service connection for varicose veins is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  In the RO notice letter and the April 2011 Board remand, the Veteran was advised that STRs for approximately the last year of his service are unavailable, and of what types of alternate source evidence might be available.  He was afforded the opportunity to submit (or identify for VA to secure) any such evidence.  The RO arranged for VA examinations in May (with July 2011 addendum) and June 2011.  The examinations/opinions are adequate for rating purposes, as they reflect that the examiners had familiarity with all factual data, include all necessary findings, and include an explanation of rationale for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these two matters, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As was noted above, STRs for approximately the last year of the Veteran's service are unavailable.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs show that in June 1987, he reported he sustained a blow to his left eye 3 days prior.  He complained of left eye redness and sensitivity to light.  Upon consultation with an ophthalmologist, the assessment was traumatic iritis.  There are no further notations regarding the Veteran's left eye in available post-July 1987 STRs, and the available STRs contain no mention of varicose veins.  

In April 1996, the Veteran filed a claim for service connection for pes planus.  

On March 1998 VA evaluation, the Veteran complained of sneezing, itchy eyes, and puffy eyes.  He had conjunctival injection; the assessment was seasonal allergies.   

On May 2001 VA first time routine health checkup, the Veteran's extremities were examined; there was no mention of varicose veins.   

On July 2006 VA evaluation, the Veteran reported a small cyst at the inside corner of his left eye.  The assessment was left eye sebaceous cyst.  On later July 2006 VA evaluation, the Veteran reported a 1-month history of a cyst/bump growth on the nasal corner of the left eye, which was hard to touch, but not painful.  The assessment was a left eyelid lesion.  

On October 2006 VA evaluation, the Veteran stated that he woke up with his left eye swollen; later that day, he reported that the swelling was of 2 days duration.  Evaluation a few days later resulted in an assessment of dacryocystitis.  On December 2006 VA evaluation, the assessment was resolved left eye dacryocystitis.  

The Veteran filed the instant claims seeking service connection for the disabilities at issue in March 2007.  He indicated that they "have been documented through my active duty service".

On unscheduled February 2008 VA sick call appointment, the Veteran reported that he had swelling of his right tear duct.  Dacryocystitis was assessed.  

In his February 2008 VA Form 9 (substantive appeal) the Veteran related that he had varicose veins in service.

On April 2008 VA evaluation, the Veteran had questions regarding varicose veins in his legs.  On cardiology evaluation, following an electrocardiogram, he reported problems with leg swelling from varicose veins.  Varicose veins was diagnosed; the Veteran was given support hose.   
On May 2011 VA veins examination, the Veteran reported he had varicose veins in both legs in 1986, while still in service; he did not know how they came about.  He denied sitting or standing for long periods of time, and denied any history of injury to his legs.  He stated that he went to see a medic and nothing was done.  After service, he had it checked and was advised to use [support] stockings.  Based on history and clinical findings, the diagnosis was varicose veins.  The examiner opined that they were less likely than not caused by or related to service, considering the Veteran did not do anything to cause them like continuous prolonged standing and sitting and prolonged inactivity.  His weight problem might be contributing.  Their exact cause was unknown.  

On June 2011 VA eye examination, the left eye injury in service causing traumatic iritis was noted.  The Veteran's left eye was examined.  Afterwards, the examiner indicated that the Veteran had had one episode of left eye dacryocystitis in 2006, which had resolved, and that the Veteran's left eye traumatic iritis in service had resolved.  The examiner stated that the left eye injury in service had no sequelae.  The Veteran did not have any further problems or scarring.  It was very unlikely that his dacryocystitis was caused by injury on active duty.  The episode of traumatic iritis in 1987 absolutely did not, to the best of her knowledge, have anything to do with the single episode of left eye dacryocystitis in 2006.  Furthermore, he currently did not have any tearing problems or infections, and no masses in the lacrimal sac.  His tear system was found to be patent in 2006 and he had no findings on the immediate examination. 

In a July 2011 addendum to the May 2011 VA veins examination, the examiner indicated that she had reviewed the Veteran's claims folder and saw no evidence that the Veteran was treated for varicose veins in service, though he had reported he had varicose veins in 1986 while still in service.  The varicose veins noted on examination in May 2011 were mild, and they had just appeared without any history of injury and no history of prolonged sitting, standing, or inactivity.  The Veteran was overweight, which might predispose him to develop varicose veins.  After reviewing the claims folder, the examiner's opinion stood firm that the Veteran's varicose veins were less likely than not etiologically related to his service.  

Left eye

The threshold matter that must be addressed here, as in any claim seeking service connection, is whether or not the Veteran now has, at any point since the filing of his claim has had, a left eye disability, the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (In a service connection claim, the requirement of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.)

In service the Veteran sustained a left eye injury that resolved.  In October 2006 (i.e., prior to his filing of this claim) he had an acute left tear duct inflammation that resolved by the time of a December 2006 VA evaluation.  No left eye disability has been noted since he filed his claim in March 2007; and he has not reported that a left eye disability was manifested/treated/diagnosed during that period.  The June 2011 VA eye examiner stated that the Veteran's left eye traumatic iritis in service had no sequelae, further problems, or scarring, and that his left eye dacryocystitis in 2006 had resolved.  [The Veteran had a right eye tear duct inflammation in 2008, service connection for such pathology was denied by a separate unappealed rating decision.]  Since the Veteran is not shown to have had a left eye disability at any time during the pendency of this claim, the threshold requirement for establishing service connection for such disability is not met; and service connection for such disability cannot be granted.  See 38 U.S.C.A. §1131;  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Varicose veins

It is not in dispute that the Veteran has varicose veins.  They have been diagnosed, including by VA since, at least, April 2008.  However, they were not noted in the available STRs.  And while the Board acknowledges that the Veteran is competent to observe whether or not he has or has had varicose veins the Board finds that his accounts that varicose veins were manifested and treated in service and soon thereafter are not credible.  They are not credible because they are self-serving ; the accounts of onset in service were not made until he filed his claim in March 2007 (almost 19 years after service).  See Pond v. West, 12 Vet. App. 341 (1999)  Furthermore, while the Board acknowledges that there are gaps in the evidence due to the unavailability of some official records, the record does include reports of interim treatment/evaluations, among them one in May 2001, when the Veteran's lower extremities were examined and found to be normal; presumably, if varicose veins were present, they would have been noted.  In addition the very manner in which the initial clinical notation of varicose veins is entered in the record (i.e., that the Veteran had questions about his varicose veins), and the fact that support hose were first provided by VA in April 2008 weigh against any finding that this was a longstanding (and long-treated) problem.  Consequently, service connection for varicose veins on the basis that they became manifest in service and have persisted since is not warranted.  

What remains for consideration is whether or not in the absence of a showing of onset in service and continuity since, the varicose veins may somehow otherwise be related to the Veteran's service.  That is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have any medical expertise; consequently, his own opinion in this matter is not competent evidence; he has not presented any competent (medical opinion/textual)  evidence in support of his claim.  The only competent (medical) evidence in the record regarding a nexus between the Veteran's varicose veins and his service is the report of the May 2011 VA examiner (with July 2011 addendum after review of the claims file) when the examiner opined that the Veteran's varicose veins are unrelated to service.  The examiner cited to the facts that there was no evidence of varicose veins being noted/treated in service; that the varicose veins in 2011 (23 years postservice) were only mild; and that there were no factors/activities in service that would have predisposed the Veteran to varicose veins.  The examiner also identified a nonservice-related factor (the Veteran's weight), as one that may have predisposed him to varicose veins.   Because the examiner expressed familiarity with the record, and cited to supporting factual data, her opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.  

The preponderance of the evidence is against the claim of service connection for varicose veins; therefore, the appeal in this matter must be denied.


ORDER

Service connection for a left eye disorder is denied. 

Service connection for varicose veins is denied. 


REMAND

Genitourinary disorder

The Veteran's STRs show that in March and November 1984, he was apparently treated for gonorrhea or suspected gonorrhea.  As is noted above, some later STRs are unavailable.  On November 2004 VA evaluation, he reported a pruritic, recurring lesion on the foreskin of his penis that had been present for most of his life.  Balanitis was diagnosed.  On June 2005 VA evaluation, he reported noticing redness and irritation of his foreskin about 6 months prior, with recurrence several times since then.  He had no irritation or lesions of his foreskin at the time.  The assessment was possible balanitis, resolved.  

In April 2011, the Board remanded the case to the RO for a VA examination.  The examiner was to opine whether, based of the clinical record and the known development characteristics of the diagnosed balanitis, it could be concluded that such disability existed at the time of the Veteran's separation from service in June 1988.  In essence, the examiner was to opine whether the Veteran's balanitis (which was diagnosed in 2004) or any other genitourinary disorder was etiologically related to his service, including his bout of gonorrhea therein.  

On May 2011 VA examination the examiner indicated that balanitis was not found.  There were a couple of 2 mm small round lesions at the dorsum of the distal penile shaft that were almost healed but had probably ulcerated in the past.  Significantly, the examiner observed that the Veteran's history and a review of the claim file found no mention of symptoms related to balanitis, but did not reconcile this observation with the November 2004 VA diagnosis of balanitis.  Consequently, the examination appears to be based on a less than accurate factual premise.  As medical questions remain, another examination to secure a clarifying opinion is necessary.

Accordingly, this claim is REMANDED for the following:

1.  The RO should arrange for a urology examination of the Veteran to determine the nature and likely etiology of his genitourinary/penile disorder, if any.  The Veteran's claims file must be reviewed by the examiner.  All clinical findings should be described in detail.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:   

a. Please identify, by medical diagnosis each genitourinary/penile disability entity found (or shown by the record since March 2007).  The discussion of this matter should specifically address whether or not the Veteran now have balanitis?  Whether balanitis was clinically manifested at any time since March 2007?  Is there an underlying disability entity diagnosis for the penile lesions noted on May 2011 examination?  

b. Please identify the likely etiology for each genitourinary disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability entity is related to the Veteran's service, to include as due to a bout/suspected bout of gonorrhea therein?  The discussion of this matter should specifically address:  

(i) If balanitis is shown at any time since March 2007, is the disability picture presented such as to support that the balanitis has been present since service?
(ii) Does the Veteran have any current pathology that may be related to his bout of suspected gonorrhea in service?
(iii) What is the likely etiology for the penile lesions noted on May 2011 VA examination.? 

The examiner must explain the rationale for all opinions. 

2.  The RO should then review the file, and re-adjudicate the claim of service connection for a genitourinary disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


